                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                     Plaintiff,
                                                         Case No. 16-cr-21-PP
       vs.

SAMY M. HAMZEH,

                     Defendant.


             BRIEF CONCERNING THE DEFENSE’S EXCERPTS IMPACTED
              BY THE COURT’S ORDER AND MOTION TO FIND WAIVER

       Samy Hamzeh, by counsel, files this brief elaborating on the defense’s response to

the Court’s Order on Hamzeh’s statements and to move that the Court find that the

government has waived its recent objection to their admissibility.

       On October 16, 2019, the Court issued a ruling that excluded numerous statements

that had been proffered by the government because they were either irrelevant or unfairly

prejudicial. R. 342. In light of that ruling, the defense filed a supplement brief identifying

the statements that were impacted by the Court’s ruling. See R.353. The defense has gone

through each statement and for many, no ruling is necessary. There are, however, a few

others that the Court will have to evaluate and others the government may wish to

present. These are each noted in the chart below. Additionally, what follows is a brief

outline of what has transpired with the defense’s excerpts and the defense’s argument

for why the government has waived its recent objection asserting that all of Hamzeh’s




                                                                         Federal Defender Services
                                                                                of Wisconsin, Inc.
      Case 2:16-cr-00021-PP-WED Filed 10/22/19 Page 1 of 8 Document 370
statements should be excluded; and thus, those excerpts that the government did not

object to should be deemed admitted.

       I.     The government has waived any objection to Hamzeh’s proffered
              excerpts that was not contained in its response brief, R.315.

       As the Court knows, the government initially moved to keep out all of Hamzeh’s

statements. R.272:15–17. It argued in roughly two pages that Hamzeh is not a party

opponent, so his statements are hearsay and can’t come in. See R. 272:15-17. The defense

responded outlining the many potential reasons the statements would be admissible. See

R.291:8–18. But the defense did not turn over all of the excerpts that it intended to offer.

The parties had been working with a bates-numbering system, and when the government

marked its exhibits it removed the bates numbers and added line numbers. This affected

the page numbering and citations and required additional time to make the excerpts into

exhibits. This was explained at the final pretrial conference. R.316:31–32. At that time, the

Court noted the various exceptions to the hearsay rule and how it would wait on any

objection from the government until it saw the defense’s excerpts and the reasons offered

for admitting them:

       we have a rule that takes up six pages of the federal rules of evidence that
       lists all the exceptions to hearsay and it’s almost impossible for me to say as
       a blanket ruling that anything that Mr. Hamzeh might want to put in is
       hearsay because he might want to put in some of it to show state of mind.
       Some of it may fall under certain exceptions.

Id. at 30. Indeed.

       A week later, the defense filed a supplemental brief with the 104 exhibits it sought

to introduce. This included a thirty-eight page brief outlining the various theories of

                                             2
                                                                        Federal Defender Services
                                                                               of Wisconsin, Inc.
      Case 2:16-cr-00021-PP-WED Filed 10/22/19 Page 2 of 8 Document 370
admissibility and an eighteen-page chart with each corresponding exhibit and why it was

admissible and relevant. See R.310.

       In its response brief (R.315), the government objected to only two dozen exhibits

from the 104 excerpts, and most of those objections were on rule of completeness

grounds. The government wrote:

       In short, the United States does not object to the admission of most of the
       defendant’s recording/transcript exhibits. The Court may determine that
       many are cumulative as presented at trial, and the United States takes no
       position on that at present. But for approximately 75 sets of statements, the
       United States raises no objection. And for 15 more, the United States does not
       object if modest additional adjacent statements are included on completeness
       grounds, as indicated below. That covers the overwhelming majority of the
       defense’s statements.

R.315:2–3 (emphasis added). That meant that only about a dozen or so statements needed

a ruling on admissibility for hearsay or relevancy grounds. Another dozen fell under the

rule of completeness. See id.

       Days later, the defense filed its reply brief (R.322), and it was geared specifically to

the arguments the government made against those dozen or so excerpts concerning

hearsay and then noted what objections on completeness grounds were resolved by the

parties. Thus, there are (or were) only about a dozen or so exhibits that needed a ruling

from the Court. See R.322. After all, the government was not objecting to the

“overwhelming majority of the defense’s statements.” R.315:2–3. With that filing, briefing

on the matter was closed.

       Then when the Court issued its ruling on the government’s excerpts (R.342), there

was some overlap between the court’s ruling and the defense’s proposed exhibits. At the

                                              3
                                                                          Federal Defender Services
                                                                                 of Wisconsin, Inc.
      Case 2:16-cr-00021-PP-WED Filed 10/22/19 Page 3 of 8 Document 370
status conference on October 16, the defense flagged the potential overlap, but was

unsure how we wanted to address those exhibits that were impacted by it. In a filing on

Friday, October 18, the defense noted the 20 exhibits that were impacted and asked for

the weekend to address those transcripts and what the defense would propose to do. See

R.352.

         That afternoon, the government filed a three-page brief, noting that it was no

longer agreeing to the overwhelming majority of the defense’s statements coming in;

instead, it was now (like it did before) objecting to everything because it’s not the

statement of a party-opponent. See R.355, n.2. This argument is undeveloped and should

be deemed waived. As the Court noted at the final pretrial conference, there are other

exceptions to the hearsay rule. R.316:30. And as the defense argued in thirty-eight pages,

most of the statements the defense is seeking to enter are not for their truth but to show

the impact on Hamzeh and Hamzeh’s statements provide the needed context. See United

States v. Fernandez, 914 F.3d 1105, 1111 (7th Cir. 2019). And the defense articulated all the

other various exceptions for admitting the statements. The Court has enough to read, so

the defense won’t copy-and-paste its brief. It’s enough to note that the defense has

articulated why the statements are admissible, the government did not contest those

arguments—it conceded admissibility. See R.315. It can’t now, two days before trial revert

to the same undeveloped objection. An objection that doesn’t (in any way) respond to

either the Court’s observations at the final pretrial conference or the defense’s arguments.

United States v. Scalzo, 764 F.3d 739, 744 (7th Cir. 2014) (government waived procedural

argument “by responding to [the defendant’s] argument on the merits”).
                                             4
                                                                        Federal Defender Services
                                                                               of Wisconsin, Inc.
         Case 2:16-cr-00021-PP-WED Filed 10/22/19 Page 4 of 8 Document 370
       Thus, the defense asks that the Court find that the government has waived any

objection to the defense’s excerpts that was not contained in its brief (R.315).

       II.    The excerpts that the Court still has to rule upon.

       The recent filings could spark some confusion on what remains to be decided. So

the defense wants to be very clear: we are still seeking to admit the 104 exhibits that are

noted in R.310. Again, the government’s specific objections in R.315 were limited to a

dozen or so. See R.315 (objecting to Ex. Nos. 3049, 3052, 3055, 3065, 3071, 3072, 3074, 3093,

3104, 3107, 3111, 3115, 3116, 3117, 3121, 3133, 3149, 3150). Those objections have to be

settled by the Court. When it comes to the twenty statements that were impacted by the

Court’s order, we will modify most of them to conform with the Court’s order so no

action is necessary by the Court. That being said, what follows below is a chart with each

exhibit that is impacted by the Court’s ruling. Again, no action needs to be taken for those

noted. And the ones that are noted where some action should (or could be taken) are

noted, and the defense is seeking their admission for the reasons stated in the original

brief. See R.310. Only one of the statements in this chart was objected to by the

government in R.315 and that is exhibit 3050.

       A few final points that are worth noting but that the Court is aware of is that the

fact that a statement may be inadmissible for one purpose doesn’t mean it’s not

admissible for another. “[T]here is no rule of evidence which provides that testimony

admissible for one purpose and inadmissible for another purpose is thereby rendered

inadmissible; quite the contrary is the case.” United States v. Abel, 469 U.S. 45, 55 (1984).



                                             5
                                                                        Federal Defender Services
                                                                               of Wisconsin, Inc.
      Case 2:16-cr-00021-PP-WED Filed 10/22/19 Page 5 of 8 Document 370
And that’s especially true when it comes to relevance, where a statement or a portion of

a statement may not be relevant to one fact but does bear on another.

        All that being said, in the defense’s view the Court only needs to rule on the

admissibility of those statements objected to in R.315 and those where the Court’s ruling

has impacted the exhibit and some additional ruling may be needed, depending on the

government’s position. Those statements are noted in the chart.

 EX            Where things stand
 3041          We will amend the exhibit to conform to the Court’s order. No ruling is
               necessary.
 3042          We will withdraw the exhibit. No ruling is necessary.
 3050          Portions have been deemed admissible. It is admissible for the reasons
               previously given. We are requesting the entirety of 3050 be admitted.
 3056          Portions of this exhibit have been deemed admissible. We are requesting
               the entirety of 3050 be admitted.
 3076          All of this has been deemed admissible. No ruling is necessary.
 3083          We will withdraw this exhibit. No ruling is necessary.
 3089          All of this is deemed admissible. No ruling is necessary.
 3090          All of this is deemed admissible. No ruling is necessary.
 3091          All of this is deemed admissible. No ruling is necessary.
 3092          All of this is deemed admissible. No ruling is necessary.
 3096          We will withdraw the bulk of this exhibit. However, the defense is
               requesting that the Court enter page 8 line 35 through page 9 line 6. It
               provides necessary context.
 3100          We will modify the exhibit to conform to the ruling. No ruling is
               necessary.
 3101          We will conform the exhibit to the Court’s ruling. No ruling is necessary.
 3102          We will withdraw the exhibit. No ruling is necessary.
 3104          All of this is deemed admissible. No ruling is necessary.
 3106          Portions of this exhibit have been deemed admissible and the additional
               statements on page 19, the defense will seek to admit to page 19, line 36.
               They are necessary for context and constitute a verbal act and the impact
               upon Hamzeh. The government did not initially object to this statement
               coming in.




                                            6
                                                                        Federal Defender Services
                                                                               of Wisconsin, Inc.
        Case 2:16-cr-00021-PP-WED Filed 10/22/19 Page 6 of 8 Document 370
3113          This is a small portion that should be added. The larger portion was
              inadmissible, but this section is admissible to show that that the amounts
              came from Mike, that Hamzeh was told that the dealer would bring lots
              of things. Again, the government did not initially object to this statement
              coming in.
3118          We will conform to the Court’s ruling and exclude the portion deemed
              inadmissible. The rest is however admissible for the reasons previously
              given. Again, the government did not initially object to the statement
              coming in.
3128          Most of the statement has been deemed admissible. The additional
              portion that did not overlap with the government’s is needed for context
              and for the other reasons stated in the initial brief concerning the
              admissibility. R.310
3137          Some of the statement has been deemed admissible. The additional
              portions are necessary for the reasons stated in the initial brief. R.310


       III.   Conclusion.

       This case has been fought on many fronts. For years the case was delayed over the

accuracy of Hamzeh’s statements. The statements are at the core of the entrapment

defense and they are admissible because they tell the story of what influence the

informants had on Hamzeh. The un-objected to statements should be deemed admitted,

and the government’s recent, undeveloped objection should be deemed waived.




                                           7
                                                                      Federal Defender Services
                                                                             of Wisconsin, Inc.
       Case 2:16-cr-00021-PP-WED Filed 10/22/19 Page 7 of 8 Document 370
Dated at Milwaukee, Wisconsin this 22nd day of October 2019.


                                   Respectfully submitted,

                                   /s/     Craig W. Albee
                                   Joseph A. Bugni, WI Bar No. 1062514
                                   Craig W. Albee, WI Bar No. 1015752
                                   FEDERAL DEFENDER SERVICES
                                    OF WISCONSIN, INC.
                                   517 E. Wisconsin Ave - Rm 182
                                   Milwaukee, WI 53202
                                   Tel. (414) 221-9900
                                   E-mail: joseph_bugni@fd.org

                                Counsel for Defendant, Samy M. Hamzeh




                                   8
                                                             Federal Defender Services
                                                                    of Wisconsin, Inc.
Case 2:16-cr-00021-PP-WED Filed 10/22/19 Page 8 of 8 Document 370
